DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “thermal management subsystem 104” in para. [0054].
The drawings are objected to because Figures 4B, 5B, 6B, 6C, 9C, 11, and 16A-19B utilize solid black shading. In accordance with 37 CFR 1.84(m), solid black shading areas are not permitted, except when used to represent bar graphs or color. Figures 4B, 5B, 6B, 6C, 9C, 11, and 16A-19B do not appear to include bar graphs or color.
The drawings are objected to because Figures 10A and 10B appear to be photographs. In accordance with 37 CFR 1.84(b), photographs are only accepted if photographs are the only practicable medium for illustrating the claimed invention. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “said air intake fan structurally coupled to said stator” in claims 10-12 must be shown or the feature(s) canceled from the claim(s). Specifically, Figure 9B appears to show both the air fan 318 and the stator 342 in the same drawing. However, Figure 9B does not depict structural coupling between the two, nor is there any description in the specification with regard to Figure 9B of how the air fan 318 and the stator 342 might be structurally coupled.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
The disclosure is objected to because of the following informalities: 
In para. [0088], the description of “the air fan 318 may be coupled to the fan 318” is unclear and/or redundant.
In para. [00106], the specification states: “In some aspects, the volume flow fraction is greater than 1.0. In some aspects, the volume flow fraction is greater than 2.0.” This description, without further elaboration, would appear to defy basic principles of physics and aerodynamics, given that the air gap would not appear to be able to intake more air than the rotor is blowing.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
“annular ring heat exchangers” and “annular heat exchangers” in claims 8 and 9
“air intake fan” in claims 10-12
“flow volume ratio” in claims 13-15
Appropriate correction is required.
Claim Objections
Claims 8-15 and 17-20 are objected to because of the following informalities:  
In claims 8-12 and 17, the recitation “wherein motor driven rotor assembly” should read “wherein the motor driven rotor assembly” or the like in order to improve the clarity of the claim.
In claims 8 and 9, the terms “annular ring heat exchangers” and “annular heat exchangers” lack consistency between them, leading to potential confusion as to whether the terms are referring to different claim elements.
In claims 10-15 and 18-20, the recitation of “air gap” is not consistent with the antecedent term in claim 1, “air inlet gap”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 20 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 20 recites “wherein said motor driven rotor assembly is adapted to ingest air during flight into said air gap at a flow volume ratio of greater than 1.0.” Such recitation, based on the definition of “volume flow fraction” in para. [00106] (which for the purposes of this rejection is being interpreted to be identical to the term “flow volume 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	Claim 8 recites “one or more annular ring heat exchangers” which is indefinite. An annular ring heat exchanger would seem to require a complete ring-shape, such that a single heat exchanger would effectively for the entirety of a ring. Such an embodiment is depicted in, e.g., Figures 4B and 6C. In such a case, it would not appear to be possible or necessary to have more than one heat exchanger, as encompassed by embodiments of claim 8. On the other hand, in embodiments of the invention depicting more than one heat exchanger, e.g., Figure 9A, the heat exchangers are shaped as arcs but cannot be said to be configured as annular rings. Therefore it is unclear which embodiment of the invention, if any is being referenced by the recitation “one or more annular ring heat exchangers.” Claim 9 is likewise rejected, and dependent claims 12 and 17 fail to cure the deficiency.
	Claim 13 recites “a flow volume ratio of greater than 0.2” which is indefinite because it lacks an upper bound, necessarily encompassing flow volume ratios approaching infinity, while the actual upper bound would logically be some lower number, i.e., 1. Claims 14-15 and 18-20 are likewise rejected. Claim 20 is additionally rejected because, based on Applicant’s disclosure and general principles of physics and 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moore et al. (US 2018/0138766 A1), hereinafter Moore.
Regarding claim 1, Moore discloses an aerial vehicle with a drag reduction system (aircraft 10; fig. 1), said aerial vehicle comprising: 
a motor driven rotor assembly (turbofan 200; fig. 3), said motor driven rotor assembly comprising: 
a rotor (rotor 248; fig. 3); 
a stator (stator 250; fig. 3), said rotor rotationally coupled to said stator (para. [0031], regarding the rotor 248 and stator 250 of the electric machine 246 are configured in substantially the same manner as the exemplary rotor and stator of the electric motor 336 described below with reference to FIG. 4 or the electric machine 350 described below with reference to FIGS. 5 through 8); 
a nacelle (outer casing 106; fig. 3), said nacelle comprising a nacelle structure coupled to said motor driven rotor assembly (as shown in fig. 3; see rejection under §112(b) above), said nacelle defining an outer surface (as shown in fig. 3), the forward edge of said outer surface of said nacelle defining an air inlet gap behind said rotor (annular inlet 208; fig. 3), said air inlet gap fluidically coupled to an interior of said nacelle (as shown in fig. 3).

Regarding claim 3, Moore discloses the invention in claim 1, and further discloses wherein said air inlet gap (annular inlet 208) comprises a ring gap behind the outer periphery of said rotor (as shown in fig. 3).

Regarding claim 5, Moore discloses the invention in claim 1, and further discloses wherein said nacelle comprises an airflow exit (jet exhaust nozzle section 220; fig. 3), said airflow exit fluidically coupled to an interior of said nacelle (as shown in fig. 3).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 6, 7, 11, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2018/0138766 A1), hereinafter Moore, in view of Negulescu et al. (US 2003/0113205 A1), hereinafter Negulescu.
Regarding claim 2, Moore discloses the invention in claim 1, but does not appear to specifically disclose wherein said motor driven rotor assembly further comprises a diffuser, said diffuser fluidically coupled to said air inlet gap, said diffuser fluidically coupled to said interior of said nacelle.
However, Negulescu is in the field of air intake systems for aircraft engines (abstract) and teaches a diffuser (para. [0036], regarding the inflow of air is deflected radially inwards into an elbow 19 with a diffuser; fig. 3), said diffuser fluidically coupled to said air inlet gap (inflow openings 14; as shown in fig. 3), said diffuser fluidically coupled to said interior of said nacelle (as shown in fig. 3).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the aerial vehicle of Moore such that said motor driven rotor assembly further comprises a diffuser, said diffuser fluidically coupled to said air inlet gap, said diffuser fluidically coupled to said interior of said nacelle as taught by Negulescu in order to properly control the speed of the airflow into the nacelle during operation (see Negulescu, col. 3, lines 49-54).

Regarding claim 4, Moore as modified discloses the invention in claim 2, and further discloses wherein said air inlet gap (annular inlet 208) comprises a ring gap behind the outer periphery of said rotor (as shown in fig. 3).



Regarding claim 7, Moore as modified discloses the invention in claim 4, and further discloses wherein said nacelle comprises an airflow exit (jet exhaust nozzle section 220; fig. 3), said airflow exit fluidically coupled to an interior of said nacelle (as shown in fig. 3).

Regarding claim 11, Moore as modified discloses the invention in claim 2, and further discloses wherein motor driven rotor assembly further comprises an air intake fan (low pressure compressor 210; fig. 3), said air intake fan adapted to suck air into said air gap (the low pressure compressor 210 acts as a booster to accelerate flow into the annular inlet 208 and through the turbofan 200, as shown in fig. 3), said air intake fan structurally coupled to said stator (via the intervening structure of the turbofan 200, as shown in fig. 3).

Regarding claim 12, Moore as modified discloses the invention in claim 9, and further discloses wherein motor driven rotor assembly further comprises an air intake fan (low pressure compressor 210; fig. 3), said air intake fan adapted to suck air into said air gap (the low pressure compressor 210 acts as a booster to accelerate flow into the annular inlet 208 and through the turbofan 200, as shown in fig. 3), said air intake 

Regarding claim 14, Moore as modified discloses the invention in claim 2, but does not appear to specifically disclose wherein said motor driven rotor assembly is adapted to ingest air during flight into said air gap at a flow volume ratio of greater than 0.2.
However, Applicant has disclosed no particular criticality for a flow volume ratio of greater than 0.2 as compared to any other similar range. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention such that said motor driven rotor assembly is adapted to ingest air during flight into said air gap at a flow volume ratio of greater than 0.2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The purpose for doing so would be to ensure that a suitable amount of the overall air flow volume is flowing into the air gap for cooling purposes.

Regarding claim 15, Moore as modified discloses the invention in claim 2, but does not appear to specifically disclose wherein said motor driven rotor assembly is adapted to ingest air during flight into said air gap at a flow volume ratio of greater than 0.5.
However, Applicant has disclosed no particular criticality for a flow volume ratio of greater than 0.5 as compared to any other similar range. Therefore, it would have In re Aller, 105 USPQ 233. The purpose for doing so would be to ensure that a suitable amount of the overall air flow volume is flowing into the air gap for cooling purposes.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2018/0138766 A1), hereinafter Moore, in view of Bond et al. (US 2015/0101334 A1), hereinafter Bond.
Regarding claim 8, Moore discloses the invention in claim 1, but does not appear to specifically disclose wherein motor driven rotor assembly further comprises one or more annular ring heat exchangers, said one or more annular heat exchangers fluidically coupled to said air inlet gap on a first side, said one or more annular heat exchangers fluidically coupled to said interior of said nacelle on a second side.
However, Bond is in the field of heat exchangers for use in aircraft engines (abstract) and teaches one or more annular ring heat exchangers (heat exchangers 44; fig. 2), said one or more annular heat exchangers fluidically coupled to said air inlet gap (air inlet 43; fig. 2) on a first side (heat exchangers 44 are fluidically coupled to incoming air flow through the engine module 38, as shown in fig. 2), said one or more annular heat exchangers fluidically coupled to said interior of said nacelle on a second side 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the aerial vehicle of Moore such that said motor driven rotor assembly further comprises one or more annular ring heat exchangers, said one or more annular heat exchangers fluidically coupled to said air inlet gap on a first side, said one or more annular heat exchangers fluidically coupled to said interior of said nacelle on a second side as taught by Bond in order to ensure proper heat exchange is conducted with the cool incoming air flow prior to entering the rear of the nacelle.

Claims 9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2018/0138766 A1), hereinafter Moore, in view of Negulescu et al. (US 2003/0113205 A1), hereinafter Negulescu, as applied to claim 7 above, and further in view of Bond et al. (US 2015/0101334 A1), hereinafter Bond.
Regarding claim 9, Moore as modified discloses the invention in claim 7, but does not appear to specifically disclose wherein motor driven rotor assembly further comprises one or more annular ring heat exchangers, said one or more annular heat exchangers fluidically coupled to said air inlet gap on a first side, said one or more annular heat exchangers fluidically coupled to said interior of said nacelle on a second side.
However, Bond is in the field of heat exchangers for use in aircraft engines (abstract) and teaches one or more annular ring heat exchangers (heat exchangers 44; fig. 2), said one or more annular heat exchangers fluidically coupled to said air inlet gap 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the aerial vehicle of Moore such that said motor driven rotor assembly further comprises one or more annular ring heat exchangers, said one or more annular heat exchangers fluidically coupled to said air inlet gap on a first side, said one or more annular heat exchangers fluidically coupled to said interior of said nacelle on a second side as taught by Bond in order to ensure proper heat exchange is conducted with the cool incoming air flow prior to entering the rear of the nacelle.

Regarding claim 17, Moore as modified discloses the invention in claim 9, and further discloses wherein motor driven rotor assembly further comprises: a bypass duct (bypass airflow passage 244; fig. 3), said bypass duct fluidically coupled to said air inlet gap (as shown in fig. 3); and a bypass airflow exit (downstream section 242; fig. 3).

Regarding claim 18, Moore as modified discloses the invention in claim 17, but does not appear to specifically disclose wherein said motor driven rotor assembly is adapted to ingest air during flight into said air gap at a flow volume ratio of greater than 0.2.
In re Aller, 105 USPQ 233. The purpose for doing so would be to ensure that a suitable amount of the overall air flow volume is flowing into the air gap for cooling purposes.

Regarding claim 19, Moore as modified discloses the invention in claim 17, but does not appear to specifically disclose wherein said motor driven rotor assembly is adapted to ingest air during flight into said air gap at a flow volume ratio of greater than 0.5.
However, Applicant has disclosed no particular criticality for a flow volume ratio of greater than 0.5 as compared to any other similar range. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention such that said motor driven rotor assembly is adapted to ingest air during flight into said air gap at a flow volume ratio of greater than 0.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The purpose for doing so would be to ensure that a suitable amount of the overall air flow volume is flowing into the air gap for cooling purposes.

Regarding claim 20, Moore as modified discloses the invention in claim 17, but does not appear to specifically disclose wherein said motor driven rotor assembly is adapted to ingest air during flight into said air gap at a flow volume ratio of greater than 1.
However, Applicant has disclosed no particular criticality for a flow volume ratio of greater than 1 as compared to any other similar range. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention such that said motor driven rotor assembly is adapted to ingest air during flight into said air gap at a flow volume ratio of greater than 1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The purpose for doing so would be to ensure that a suitable amount of the overall air flow volume is flowing into the air gap for cooling purposes.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2018/0138766 A1), hereinafter Moore.
Regarding claim 13, Moore discloses the invention in claim 1, but does not appear to specifically disclose wherein said motor driven rotor assembly is adapted to ingest air during flight into said air gap at a flow volume ratio of greater than 0.2.
However, Applicant has disclosed no particular criticality for a flow volume ratio of greater than 0.2 as compared to any other similar range. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made In re Aller, 105 USPQ 233. The purpose for doing so would be to ensure that a suitable amount of the overall air flow volume is flowing into the air gap for cooling purposes.

	Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADY W FRAZIER/Examiner, Art Unit 3647